

AGILENT TECHNOLOGIES, INC.
2009 Stock Plan
Stock Award Agreement (“Award Agreement”)
Under
The Long-Term Performance Program
(for awards after November 17, 2015)
Section 1.    Grant of Stock Award. This Stock Award Agreement, dated as of the
date of grant indicated in your account maintained by the company providing
administrative services in connection with the Plan (as defined below) (the
“External Administrator”), is entered into between Agilent Technologies, Inc.
(the “Company”), and you as an individual who has been granted Restricted Stock
Units (the “Awardee”) pursuant to the Agilent Technologies, Inc. 2009 Stock Plan
(the “Plan”). This Stock Award represents the right to receive the number of
shares of Common Stock indicated in the Awardee's External Administrator account
subject to the fulfillment of the conditions set forth below and pursuant to and
subject to the terms and conditions set forth in the Plan, the Long-Term
Performance Program (“LTPP”) and the administrative rules thereunder.
Capitalized terms used and not otherwise defined herein are used with the same
meanings as in the Plan.
Section 2.     Performance Period. This Stock Award shall vest upon the
achievement of Objective Business Criteria (as set forth below) over the
Performance Period. For purposes hereof, the Performance Period shall be the
Company’s three fiscal year period commencing with the Company’s fiscal year
containing the date of grant for this Stock Award. Notwithstanding anything to
the contrary set forth in any agreement, subject to Section 5(f) hereof, any
payout of this Stock Award shall occur on the one-year anniversary of the end of
the Performance Period. However, except as would result in taxation under Code
Section 409A, if any Tax-Related Items (as described in Section 7 below) legally
due by Awardee with respect to any shares underlying the Stock Award become due
prior to settlement of such shares on account of vesting of the Stock Award,
settlement of a portion of the shares necessary to satisfy such Tax-Related
Items may be accelerated to satisfy such Tax-Related Items (either by
withholding in shares or forcing the sale of shares pursuant to the authority in
this Stock Award Agreement, at the Company’s sole discretion) or, alternatively,
the Company may require you to satisfy such Tax-Related Items by making payment
to the Company or any other method set forth in Section 7 hereof, as determined
by the Company in its sole discretion.
Section 3.     Objective Business Criteria. This Stock Award shall not vest and
no shares of Common Stock will be issued to the Awardee until the Committee has
certified in writing that the Objective Business Criteria set forth under the
LTPP have been achieved or exceeded (the “Committee Certification”). Depending
upon achievement of the Objective Business Criteria as solely determined by the
Committee, this Stock Award may vest and be paid out at any level from zero to
200% of the shares covered by the Target Award; provided, however, that the Fair
Market Value of such share payout (determined at the time of payout) shall not
exceed 300% of the dollar-denominated value used by the Committee to determine
the number of shares covered by the Target Award. For purposes hereof, “Target
Award” shall mean the target number of shares under the Stock Award determined
at the 100% payout level.
Section 4.    Nontransferability of Stock Award. This Stock Award shall not be
transferable by Awardee otherwise than by will or by the laws of descent and
distribution. The terms of this Stock Award shall be binding on the executors,
administrators, heirs and successors of Awardee.
Section 5.    Termination of Employment or Service.
(a)    An Awardee who, whether voluntarily or involuntarily, terminates from the
Company or otherwise ceases to be employed in a participating position at any
time during a Performance Period, shall not be eligible to receive a payout
except as set forth in this Section 5 or other written agreement with the
Company. Except as provided in this Section 5, in order to receive payment of
the Stock Award upon vesting, the Awardee must be listed on the payroll of the
Company or an Affiliate on the last day of the Performance Period. Except as the
Committee may otherwise determine, termination of Awardee’s employment or
service for any reason shall be determined without regard to whether such
Awardee continues thereafter to receive any compensatory payments therefrom or
is paid salary thereby in lieu of notice of termination.
(b)    An Awardee who dies or terminates employment as a result of becoming
totally and permanently disabled during a Performance Period shall have paid to
his or her estate or designated beneficiaries or, in the case of disability,
either (i) him or her or (ii) his or her legally appointed guardian, on the
one-year anniversary of the end of the Performance Period, a payout based on the
full amount of the specified percentage of the Target Award determined by the
Committee under Section 3 for the full Performance Period; except that, with
respect to any Performance Period in which such death or termination of
employment occurs during the first 12 months of the Performance Period, the
payout for such Performance Period shall equal an amount calculated by
multiplying (a) the Award determined under Section 3 for the full Performance
Period times (b) a fraction, the numerator of which is the number of days from
the beginning of the Performance Period to the date of such death or termination
of employment, and the denominator of which is the number of days in the
12-month period.
(c)    Unless otherwise required under local law, an Awardee who retires (in
accordance with the Company’s retirement policy in effect on the date of grant
of this Stock Award) during a Performance Period shall, on the one-year
anniversary of the end of the Performance Period, be entitled to receive his or
her Stock Award payout based on the full amount of the specified percentage of
the Target Award determined by the Committee under Section 3 for the full
Performance Period; except that, with respect to any Performance Period in which
such retirement occurs during the first 12 months of the Performance Period, the
payout for such Performance Period shall equal an amount calculated by
multiplying (a) the amount determined under Section 3 for the full Performance
Period times (b) a fraction, the numerator of which is the number of days from
the beginning of the Performance Period to the date of such retirement, and the
denominator of which is the number of days in the 12-month period.
(d)    An Awardee who is demoted from eligibility and accordingly ceases to be
employed in a participating position at any time during a Performance Period
shall, on the one-year anniversary of the end of the Performance Period, be
entitled to receive his or her Stock Award payout based on the full amount of
the specified percentage of the Target Award determined by the Committee under
Section 3 for the full Performance Period; except that, with respect to any
Performance Period in which such demotion occurs during the first 12 months of
the Performance Period, the payout for such Performance Period shall equal an
amount calculated by multiplying (a) the amount determined under Section 3 for
the full Performance Period times (b) a fraction, the numerator of which is the
number of days from the beginning of the Performance Period to the date of such
demotion, and the denominator of which is the number of days in the 12-month
period.
(e)    An Awardee who terminates employment at any time during a Performance
Period under a Workforce Management Program of the Company or its Subsidiary
shall, on the one-year anniversary of the end of the Performance Period, be
entitled to receive his or her Stock Award payout based on the full amount of
the specified percentage of the Target Award determined by the Committee under
Section 3 for the full Performance Period; except that, with respect to any
Performance Period in which such termination of employment occurs during the
first 12 months of the Performance Period, the payout for such Performance
Period shall equal an amount calculated by multiplying (a) the amount determined
under Section 3 for the full Performance Period times (b) a fraction, the
numerator of which is the number of days from the beginning of the Performance
Period to the date of such termination of employment, and the denominator of
which is the number of days in the 12-month period.
(f)    Notwithstanding Section 18(c) of the Plan, in the event of a Change of
Control, an Awardee shall, at the earlier of the end of the Performance Period
(on the one-year anniversary thereof) or the date of such Change of Control
receive a Stock Award payout that is equivalent to the greater of the Target
Award or the accrued amount of the payout (i.e., the amount accrued as the
expected liability for this Stock Award by the Company’s corporate finance
department); except that, with respect to any Performance Period in which such
Change of Control occurs during the first 12 months of the Performance Period,
the payout for such Performance Period shall equal an amount calculated by
multiplying (a) the amount determined herein times (b) a fraction, the numerator
of which is the number of days from the beginning of the Performance Period to
the date of such Change of Control, and the denominator of which is the number
of days in the 12-month period.
Section 6.    Restrictions on Issuance of Shares of Common Stock. The Company
shall not be obligated to issue any shares of Common Stock pursuant to this
Stock Award unless the shares are at that time effectively registered or exempt
from registration under the U.S. Securities Act of 1933, as amended, and, as
applicable, local laws.
Section 7.    Responsibility for Taxes. Regardless of any action the Company or
Awardee’s employer (the “Employer”) takes with respect to any or all income tax,
social insurance, payroll tax or other tax-related withholding (the “Tax-Related
Items”), Awardee acknowledges that the ultimate liability for all Tax-Related
Items legally due by Awardee is and remains Awardee’s responsibility and that
the Company and/or the Employer (1) make no representations or undertakings
regarding the treatment of any Tax-Related Items in connection with any aspect
of the Stock Award, including the grant and vesting of the Stock Award, the
subsequent sale of shares of Common Stock acquired pursuant to the Stock Award
and the receipt of any dividends or other distributions, if any; and (2) do not
commit to structure the terms of the grant or any aspect of the Stock Award to
reduce or eliminate Awardee’s liability for Tax-Related Items.
Awardee authorizes the Company and/or the Employer to, in the sole discretion of
the Company and/or the Employer, withhold all applicable Tax-Related Items
legally payable by Awardee from Awardee’s wages or other cash compensation paid
to Awardee by the Company and/or the Employer, within legal limits, or from
proceeds of the sale of shares of Common Stock. Alternatively, or in addition,
if permissible under local law, the Company may in its sole discretion (1) sell
or arrange for the sale of shares of Common Stock that Awardee acquires pursuant
to this Stock Award to meet the withholding obligation for Tax-Related Items,
and/or (2) withhold in shares of Common Stock otherwise payable pursuant to this
Stock Award, provided that the Company only withholds the amount of shares of
Common Stock necessary to satisfy the minimum withholding amount. Finally,
Awardee shall pay to the Company or the Employer any amount of Tax-Related Items
that the Company or the Employer may be required to withhold as a result of
Awardee’s participation in the Plan or Awardee’s acquisition of shares of Common
Stock pursuant to this Stock Award that is not satisfied by the means previously
described. The Company may refuse to deliver the shares of Common Stock if
Awardee fails to comply with Awardee’s obligations in connection with the
Tax-Related Items as described in this section.
Section 8.     Adjustment. The number of shares of Common Stock subject to this
Stock Award and the price per share, if any, of such shares may be adjusted by
the Company from time to time pursuant to the Plan.
Section 9.     Nature of the Award. By accepting this Stock Award, Awardee
acknowledges that:
(a)    the Plan is established voluntarily by the Company, it is discretionary
in nature and it may be modified, amended, suspended or terminated by the
Company at any time, unless otherwise provided in the Plan and this Award
Agreement;
(b)    the grant of the Stock Award is voluntary and occasional and does not
create any contractual or other right to receive future grants of Stock Award,
or benefits in lieu of Stock Awards, even if Stock Awards have been granted
repeatedly in the past;
(c)    all decisions with respect to future Stock Award grants, if any, will be
at the sole discretion of the Company;
(d)    participation in the Plan shall not create a right to further employment
with the Employer and shall not interfere with the ability of the Employer to
terminate Awardee’s employment relationship at any time;
(e)    participating in the Plan is voluntary;
(f)    the Stock Award is an extraordinary item that does not constitute
recurring or on-going compensation of any kind for services of any kind rendered
to the Company or the Employer, and which is outside the scope of Awardee’s
employment contract, if any;
(g)    the Stock Award is not part of normal or expected compensation or salary
for any purposes, including, but not limited to, calculating any severance,
resignation, termination, redundancy, end of service payments, bonuses,
long-service awards, pension or retirement benefits or similar payments and in
no event should be considered as compensation for, or relating in any way to,
past services to the Company or the Employer;
(h)    in the event Awardee is not an employee of the Company, the Stock Award
will not be interpreted to form an employment contract or relationship with the
Company; and furthermore, the Stock Award will not be interpreted to form an
employment contract with the Employer or any subsidiary or affiliate of the
Company;
(i)    the future value of the underlying shares of Common Stock is unknown and
cannot be predicted with certainty;
(j)    if Awardee accepts the Stock Award and obtains shares of Common Stock,
the value of those shares of Common Stock acquired may increase or decrease in
value;
(k)    in consideration of the grant of the Stock Award, no claim or entitlement
to compensation or damages shall arise from termination of the Stock Award or
diminution in value of the Stock Award or shares of Common Stock acquired under
the Stock Award resulting from termination of Awardee’s employment by the
Company or the Employer and Awardee irrevocably releases the Company and the
Employer from any such claim that may arise;
(l)    by accepting the grant of this Stock Award, the Awardee and the Company
agree that this Stock Award is granted under and governed by the terms and
conditions of the Plan and this Award Agreement, and the Awardee acknowledges
that he or she agrees to accept as binding, conclusive and final all decisions
or interpretations of the Administrator upon any questions relating to the Plan
and Award Agreement; and
(m)    the Awardee acknowledges that this Award Agreement is between the Awardee
and the Company, and that the Awardee’s local employer is not a party to this
Award Agreement.
Section 10. Data Privacy. The Awardee explicitly and unambiguously consents to
the collection, use and transfer, in electronic or other form, of the Awardee’s
personal data as described in this document by and among, as applicable, the
Company, the Employer and the External Administrator for the exclusive purpose
of implementing, administering and managing Awardee’s participation in the Plan.
Awardee hereby understands that the Company and the Employer hold certain
personal information about the Awardee, including, but not limited to, Awardee’s
name, home address and telephone number, date of birth, or other identification
number, salary, nationality, job title, any shares of stock or directorships
held in the Company, details of all Stock Awards or any other entitlement to
shares of Common Stock awarded, canceled, exercised, vested, unvested or
outstanding in the Awardee’s favor, for the purpose of implementing,
administering and managing the Plan (“Data”). Awardee hereby understands that
Data may be transferred to any third parties (including the External
Administrator) assisting in the implementation, administration and management of
the Plan, that these recipients may be located in Awardee’s country or
elsewhere, such as outside the European Economic Area and that the recipient’s
country may have different data privacy laws and protections than Awardee’s
country. All such transfers of Data will be in accordance with the Company’s
Privacy Policies and Guidelines. Awardee hereby understands that Awardee may
request a list with the names and addresses of any potential recipients of the
Data by contacting Awardee’s local human resources representative. Awardee
authorizes the recipients to receive, possess, use, retain and transfer the
Data, in electronic or other form, for the purposes of implementing,
administering and managing the Awardee’s participation in the Plan, including
any requisite transfer of such Data as may be required to a broker or other
third party with whom Awardee may elect to deposit any Common Stock acquired
upon vesting of the Stock Award. Awardee hereby understands that Awardee may, at
any time, view Data, request additional information about the storage and
processing of Data, require any necessary amendments to Data or refuse or
withdraw the consents herein, in any case without cost, by contacting in writing
Awardee’s local human resources representative. Awardee hereby understands,
however, that refusing or withdrawing the Awardee’s consent may affect the
Awardee’s ability to participate in the Plan. For more information on the
consequences of Awardee’s refusal to consent or withdrawal of consent, Awardee
understands that he or she may contact his or her human resources representative
responsible for Awardee’s country at the local or regional level.
Section 11.    No Rights Until Issuance. Awardee shall have no rights hereunder
as a shareholder with respect to any shares subject to this Stock Award until
the date that shares of Common Stock are issued to the Awardee. The Committee in
its sole discretion may substitute a cash payment in lieu of shares of Common
Stock, such cash payment to be equal to the Fair Market Value of the Shares on
the date that such Shares would have otherwise been issued under the terms of
this Stock Award.
Section 12.    Administrative Procedures. Awardee agrees to follow the
administrative procedures that may be established by the Company and/or its
designated broker for participation in the Plan which may include a requirement
that the shares issued hereunder be held by the Company’s designated broker
until the Awardee disposes of such shares. Awardee further agrees that the
Company may determine the actual method of withholding for Tax-Related Items as
described in Section 7 above. The method for acceptance of this Award will vary
in accordance with local law. Depending upon the country in which the Awardee
works, he or she will either have to use the electronic process set forth on the
External Administrator’s website and/or sign a hard-copy of the Award Agreement
and then return it to the Agilent Shareholder Records Department.
Section 13.    Governing Law and Venue. This Award Agreement shall be governed
by and construed according to the laws of the State of Delaware without regard
to its principles of conflicts of laws as provided in the Plan. Any proceeding
arising out of or relating to this Award Agreement or the Plan may be brought
only in the state or federal courts located in the Northern District of
California where this grant is made and/or to be performed, and the parties to
this Award Agreement consent to the exclusive jurisdiction of such courts.
Section 14.     Amendment. This Stock Award may be amended as provided in the
Plan and the LTPP.
Section 15.     Language. If the Awardee has received this or any other document
related to the Plan translated into a language other than English and if the
translated version is different than the English version, the English version
will control.
Section 16.    Electronic Delivery. The Company may, in its sole discretion,
decide to deliver any documents related to the Stock Award granted under (and
participation in) the Plan or future awards that may be granted under the Plan
by electronic means or to request the Awardee’s consent to participate in the
Plan by electronic means. The Awardee hereby consents to receive such documents
by electronic delivery and, if requested, to agree to participate in the Plan
through an on-line or electronic system established and maintained by the
Company or another third party designated by the Company.
Section 17.     Severability. The provisions of this Award Agreement are
severable and if any one or more provisions are determined to be illegal or
otherwise unenforceable, in whole or in part, the remaining provisions shall
nevertheless be binding and enforceable.
Section 18.    Section 409A of the Code.
(a)    This Stock Award shall be administered, interpreted, and construed in a
manner that does not result in the imposition on the Awardee of any additional
tax, penalty, or interest under Section 409A of the Code. The preceding
provision, however, shall not be construed as a guarantee of any particular tax
effect and the Company shall not be liable to the Awardee for any payment made
under this Stock Award that is determined to result in an additional tax,
penalty, or interest under Section 409A of the Code, nor for reporting in good
faith any payment made under any Award as an amount includible in gross income
under Section 409A of the Code.
(b)    “Termination of employment,” “resignation,” or words of similar import,
as used in this Stock Award means for purposes of payments under this Award that
are payments of deferred compensation subject to Section 409A of the Code as to
which the payment event is such term or words, the Awardee’s “separation from
service” as defined in Section 409A of the Code.
(c)    To the extent any payment or settlement hereunder that is a payment of
deferred compensation subject to Section 409A of the Code is contingent upon a
“change of control,” such payment or settlement shall only occur if the event
giving rise to the change of control would also constitute a change in ownership
or effective control of the Company, or a change in the ownership of a
substantial portion of the assets of the Company, within the meaning of Section
409A of the Code. The vesting of any Award shall not be affected by the
preceding sentence.
(d)    If a payment obligation under this Stock Award arises on account of the
Awardee’s separation from service while the Awardee is a “specified employee”
(as defined in Section 409A of the Code), any payment of “deferred compensation”
(as defined under Treasury Regulation Section 1.409A-1(b)(1), after giving
effect to the exemptions in Treasury Regulation Sections 1.409A-1(b)(3) through
(b)(12)) that is scheduled to be paid within six (6) months after such
separation from service shall accrue without interest and shall be paid within
15 days after the end of the six-month period beginning on the date of such
separation from service or, if earlier, within 15 days after his or her death.
Section 19.    Recoupment. This Stock Award is subject to the terms of the
Agilent Technologies Executive Compensation Recoupment Policy in the form
approved by the Committee as the date of grant (the “Policy”), if and to the
extent that the Policy by its terms applies to the Stock Award and the Awardee;
and the terms of the Policy as of the date of grant are incorporated by
reference herein and made a part hereof.    
Section 20.    Entire Agreement. The Plan is incorporated herein by reference.
The Plan, the LTPP and this Award Agreement constitute the entire agreement of
the parties with respect to the subject matter hereof and supersede in their
entirety all prior undertakings and agreements of the Company and Awardee with
respect to the subject matter hereof, and may not be modified adversely to the
Awardee’s interest except by means of a writing signed by the Company and the
Awardee.
AGILENT TECHNOLOGIES, INC.
By:


______________________________________
Mike McMullen
President and Chief Executive Officer

1